Name: Commission Regulation (EEC) No 3293/86 of 29 October 1986 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 304/24 Official Journal of the European Communities 30 . 10 . 86 COMMISSION REGULATION (EEC) No 3293/86 of 29 October 1986 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1335/86 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Commission Regulation (EEC) No 2814/86 (3) introduced a derogation to Commission Regulations (EEC) No 685/69 (4) and (EEC) No 625/78 0 f °r the period 12 September to 31 October 1986 as regards the date of taking over of products bought in by intervention agencies ; whereas the grounds for the aforesaid temporary derogation are still valid ; whereas the period of applica ­ tion of Regulation (EEC) No 2814/86 should therefore be extended by two months ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 2814/86, '31 October 1986' is replaced by '31 December 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 260, 12. 9 . 1986, p. 14. (&lt;) OJ No L 90, 15 . 4. 1969, p. 12. O OJ No L 84, 31 . 3 . 1978, p. 19 .